        2:19-cr-20024-MMM-EIL # 27             Page 1 of 1                                           E-FILED
                                                                     Friday, 04 October, 2019 11:55:17 AM
                                                                              Clerk, U.S. District Court, ILCD

                       IN THE UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF ILLINOIS
                                 URBANA DIVISION

UNITED STATES OF AMERICA,                      )
                                               )
               Plaintiff,                      )
                                               )
       v.                                      )             Case No. 19-20024
                                               )
DENNIS H. WEST,                                )
                                               )
               Defendant.                      )

                            ACCEPTANCE OF PLEA OF GUILTY,
                             ADJUDICATION OF GUILT, AND
                                NOTICE OF SENTENCING

       On September 20, 2019, Judge Long filed a Report and Recommendation Concerning Plea

of Guilty. (ECF No. 24). No written objections were filed. Therefore, this Court adopts the Report

and Recommendation. The plea of guilty of the Defendant to Counts 1-6 of the Indictment is

accepted, and Defendant is adjudged guilty of each charge.

       The Sentencing Hearing remains set for February 11, 2020, at 10:00 a.m. in Urbana before

Judge Michael M. Mihm. The Court orders that a pre-sentence investigation and report be

prepared.

       Entered this 4th day of October 2019.

                                                     s/ Michael M. Mihm

                                                     Michael M. Mihm
                                                     United States District Judge
